ORDER
BENJAMIN . GEDAL SPRECHER of FLUSHING, NEW YORK, who was admitted to the bar of this State in 1978, having been convicted of conspiracy to commit an offense against the United States, in violation of 18 U.S.C.A. 371; submitting false statements to a government agency, in violation of 18 U.S.C.A. 1001; obstruction of proceedings, in violation of 18 U.S.C.A. 1505; perjury, in violation of 18 U.S.C.A. 1621; and influencing an officer in violation of 18 U.S.C.A. 1503;
And good cause appearing;
It is ORDERED that pursuant to Rule 1:20—6(b)(1), BENJAMIN GEDAL SPRECHER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that BENJAMIN GEDAL SPRECHER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that BENJAMIN GEDAL SPRECHER comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.